Case 17-12625 Doc 366 Filed 01/10/19 Entered 01/10/19 16:22:44 Main Document Page 1 of 1

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA
NEW ORLEANS DIVISION

IN RE: COPsynce, Inc. CHAPTER 11

CASE NO.: 17-12625-11

MUM KM mM 1)

DEBTOR(S)

NOTICE OF WITHDRAWAL OF PROOF OF CLAIM

Now comes Dallas County, a secured creditor herein, and notifies the Court and all other parties that it is
withdrawing its secured claim in this case. Dallas County filed its original secured claim on or about
October 12, 2017, in the amount of $951.36, which claim is designated as claim number | on the claims
register, Dallas County also filed another secured claim on or about January, 10, 2019, in the amount of
$1,00.95, which is designated as claim number 170 on the claims register. Claim number 170 was filed in
error by Dallas County. Therefore, Dallas County hereby withdraws its claim number 170.

CERTIFICATE OF SERVICE

: nn ae ,
I hereby certify that on | 0 day of _ January , 20 | © ,atrue and correct copy
of the above and foregoing document was filed withthe Court and served via the Court’s electronic noticing
system upon all parties thereto.

 

 

Respectfully submitted,
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway Suite 1000
Dallas, TX 75207
(214) 880-0089 - Telephone
(469) 221-5003 - Fax

Email: Dallas. Bankruptcy@Publicans.com

:

By: __/s/ Elizabeth Weller e) J
Elizabeth Weller, Attorney
Texas Bar No. 00785514
Laurie A. Spindler, Attorney
Texas Bar No. 24028720
Sherrel K. Knighton, Attorney
Texas Bar No. 00796900
Melissa Palo, Attorney
Texas Bar No. 24091471

 

Notice of Withdrawal of Proof of Claim
Page |
